Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 15, 2021 has been entered.  In addition, in response to the Amendment filed on January 18, 2021, claims 1-6, 8, 12-13, 17-26 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-4, 6, 8, 12-13, 17-26 are rejected under 35 USC 103 as being unpatentable over FU et al (US 2018/0007688 A1) in view of Chen et al (US 2014/0314007 A1).

Regarding claim 1, Fu discloses “a non-transitory computer readable medium storing computer readable instructions; and a processor in communication with the computer readable medium, wherein the processor executes the instructions to” (see Fu ¶ 0126); “jointly encode ). 
Fu does not appear to explicitly disclose that the DCI is transmitted with a first DCI format.  However, Park discloses DCI is transmitted with a first DCI format; (See Fu ¶s 0005; the DCI generated and transmitted is a DCI used for scheduling PDSCH; Fu fig. 7; flag format is used to distinguish wither the DCI is format 0 or format 1A). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Fu and Chen before him or her, to modify the invention of Fu to incorporate the teaching of Chen.  The suggestion for doing so would have been to improve the performance of the system.

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Fu and Chen further discloses “wherein the DCI comprises an indication that the DCI comprises transmission burst information”; (Fu ¶ 0339; Chen fig. 7).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Fu and Chen further discloses “determine that the receive device is scheduled on a PDSCH Physical Downlink Shared Channel (PDSCH); and transmit a second DCI comprising a second DCI .

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Fu and Chen further discloses “wherein the indication comprises a flag indicating that DCI format 0 is used”; (see FU ¶ 0171; Chen fig. 7; flag format is used to distinguish wither the DCI is format 0 or format 1A).

Regarding claim 6, claim 2 is incorporated as stated above.  In addition, the combination of Fu and Chen further discloses “wherein the indication comprises a pre-defined code point.”; (see Fu ¶ 0171, 0293; Chen fig. 7, ¶s 0093, 0094)

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Fu and Chen further discloses “with the processor further executing the instructions to: determine that a receive device is not scheduled on PDSCH and transmit the DCI comprising a DCI format for transmission burst information”; (see Fu ¶ 0171, 0293; Chen ¶s 0083, 0088, 0108).

Claims 12 – 13 are the method claims corresponding to the device claims 1, 8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 8.  Claims 12 – 13 are rejected under the same rational as claims 1, 8.

Regarding claim 17, Chen discloses “a non-transitory computer readable medium in communication with the processor, the computer readable medium storing computer readable instructions; a processor in communication with the computer readable medium, wherein the processor executes the instructions to” (see Fu ¶ 0126); “receive a Downlink Control Information (DCI) comprising encoded transmission burst information with a first PCI format, the encoded transmission burst information is obtained by jointly encoding two pieces of transmission burst information in the first PCI: an end subframe configuration, and whether a current subframe is an end subframe” (See Fu ¶s 0329-0331 and ¶ 0338); “determine that the received DCI comprises transmission burst information” (see Fu ¶ 0171, ¶ 0193, 339) and  “derive control information for PDSCH scheduling from the second DCI” (see Fu ¶ 0171, ¶ 0193, 339). 
Fu does not appear to explicitly disclose that the DCI is transmitted with a first DCI format.  However, Park discloses DCI is transmitted with a first DCI format; (See Fu ¶s 0005; the DCI generated and transmitted is a DCI used for scheduling PDSCH; Fu fig. 7; flag format is used to distinguish wither the DCI is format 0 or format 1A). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Fu and Chen before him or her, to modify the invention of Fu to incorporate the teaching of Chen.  The suggestion for doing so would have been to improve the performance of the system.

Regarding claim 18, claim 17 is incorporated as stated above.  In addition, Chen further discloses “with the processor further executing the instructions to determine that the received .

Regarding claim 19, claim 17 is incorporated as stated above.  In addition, Chen further discloses “with the processor further executing the instructions to: receive a second DCI comprising a DCI format for PDSCH scheduling, when the receive device is scheduled with PDSCH; derive control information for PDSCH scheduling from the second DCI; and decode any information received on PDSCH, based on control information received in the second DCI.”; (see Fu ¶ 0171, 0293; Chen fig. 7, ¶s 0093, 0094).

Regarding claim 20, claim 17 is incorporated as stated above.  In addition, Chen further discloses “wherein the received DCI comprises a DCI format for PDSCH scheduling and an indication that the DCI comprises control information for the PDSCH scheduling; and with the processor further executing the instructions to: derive information related to the data transmission burst and derive control information for the PDSCH scheduling from the received DCI; and decode any information received on PDSCH, based on control information of the received DCI.”; (see Fu ¶ 0171, 0293; Chen fig. 7, ¶s 0093, 0094).

Claims 21 - 22 are the method claims corresponding to the device claims 17, 19 that have been rejected above.  Applicant attention is directed to the rejection of claims 17, 19.  Claims 21 – 22 are rejected under the same rational as claims 17, 19.

Regarding claim 23, claim 1 is incorporated as stated above.  In addition, Chen further discloses “wherein the first DCI format has a same number of bits as a second DCI format of a second DCI used for PDSCH scheduling”; (see FU ¶ 0293; Chen fig. 7; see Chen ¶s 00088, 0108).

Regarding claim 24, claim 12 is incorporated as stated above.  In addition, Chen further discloses “wherein the first DCI format has a same number of bits as a second DCI format of a second DCI used for PDSCH scheduling”; (see FU ¶ 0293; Chen fig. 7; see Chen ¶s 00088, 0108).

Regarding claim 25, claim 17 is incorporated as stated above.  In addition, Chen further discloses “wherein the first DCI format has a same number of bits as a second DCI format of a second DCI used for PDSCH scheduling”; (see FU ¶ 0293; Chen fig. 7; see Chen ¶s 00088, 0108).

Regarding claim 26, claim 21 is incorporated as stated above.  In addition, Chen further discloses “wherein the first DCI format has a same number of bits as a second DCI format of a second DCI used for PDSCH scheduling”; (see FU ¶ 0293; Chen fig. 7; see Chen ¶s 00088, 0108).



Claim 5 is rejected under 35 USC 103 as being unpatentable over FU et al (US 2018/0007688 A1) in view of Chen et al (US 2014/0314007 A1) and further in view of Suzuki et al (US Pub. No. 2013/0044706 A1).

Most of the limitations of claim 5 have been noted in the rejection of claim 2.  Applicant’s attention is directed to the rejection of claim 2 above. Fun and Chen does not appear to explicitly disclose wherein the indication is comprised in a bit other than the flag indicating DCI format 0/1A is used.  However, Suzuki discloses wherein the indication is comprised in a bit other than the flag indicating DCI format 0/1A is used; (See Suzuki ¶ 0087, 0099). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Suzuki before him or her, to modify the invention of Chen to use DCI format 0/1A and provide indications of DCI formats.  The suggestion for doing so would have been to to provide a wireless communication system in which a mobile station apparatus can identify a type of a DCI format, a base station apparatus, a mobile station apparatus, a wireless communication method, and an integrated circuit in the wireless communication system in which a common search space and a user equipment-specific search space overlap with each other (See ¶ 0014).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468